       Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

                                         §
RETROLED COMPONENTS, LLC,                §
     Plaintiff / Counterclaim-Defendant, §
                                         §
v.                                       §    Civil Case No.: 6:18-cv-55-ADA
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Defendant / Counterclaim-Plaintiff, §
                                         §      JURY TRIAL DEMANDED
v.                                       §
                                         §
PRINCIPAL LIGHTING GROUP, LLC,           §
     Third Party Plaintiff / Third Party §
     Counterclaim-Defendant,             §
                                         §
v.                                       §
                                         §
REECE SUPPLY COMPANY OF DALLAS, §
     Third Party Defendant / Third Party §
     Counterclaim-Plaintiff.             §
                                         §

RETROLED COMPONENTS, LLC AND REECE SUPPLY COMPANY OF DALLAS’S
               REPLY IN SUPPORT OF THEIR MOTION
             FOR SUMMARY JUDGMENT OF INVALIDITY,
         PARTIAL SUMMARY JUDGMENT AS TO DAMAGES AND
   PARTIAL SUMMARY JUDGMENT AS TO NO WILLFUL INFRINGEMENT
          Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 2 of 13




       Declaratory Judgment Plaintiff/Counter-Defendant RetroLED Components, LLC

(“RetroLED”) and Third-Party Defendant/Third-Party Counter-Plaintiff Reece Supply Company

of Dallas (“Reece”) respectfully submit this Reply in Support of their Motion for Summary

Judgment of Invalidity, Partial Summary Judgment as to Damages and Partial Summary Judgment

as to No Willful Infringement (“Summary Judgment Motion”), (Dkt. No. 74-2), and would show

the Court as follows:

               I.       Introduction

       For the reasons discussed below, PLG’s Response in Opposition to the Summary Judgment

Motion is flawed and cannot overcome the showing that RetroLED and Reece have made in their

Motion.

               II.      RetroLED and Reece’s Motion for Summary Judgment

                        A.    PLG did not meet its burden to rebut RetroLED and Reece’s
                              prima facie case of invalidity; RetroLED and Reece are entitled
                              to Summary Judgment of Invalidity.

       PLG raises three substantive issues in opposition to RetroLED and Reece’s motion for

summary judgment of invalidity. Each of the issues raised by PLG boil down to a claim that the

Expert Reports of Mr. Gershowitz are sufficient to rebut RetroLED and Reece’s Motion. Or, as

PLG contends, there is a battle of the experts in this litigation and that this supposed battle

precludes summary judgment of invalidity. (Dkt. No. 88 at 6.) PLG is wrong. There is no battle of

experts. As demonstrated in RetroLED and Reece’s Motion to Exclude the Testimony of Mr.

Gershowitz, Mr. Gershowitz’s testimony is not admissible. (Dkt. No. 74-1 at 3-16.) Further, as

demonstrated in RetroLED and Reece’s Opposition to PLG’s Motion for Summary Judgment of

Infringement, Mr. Gershowitz’s testimony is not competent because it is unsworn and did not

comply with 28 U.S.C. § 1746. (Dkt. No. 87 at 3-6.) For these reasons, in its three arguments in

opposition to RetroLED and Reece’s motion for summary judgment of invalidity, PLG has failed

                                               1
         Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 3 of 13




to comply with Federal Rule of Civil Procedure 56(c) and failed to rebut RetroLED and Reece’s

motion for summary judgment of invalidity. The motion relating to invalidity should be granted.

                       B.      PLG failed to demonstrate that its predecessor-in-interest
                               marked the SignComp Lite Stick product pursuant to 35 U.S.C.
                               § 287(a) and damages are limited to the time of actual notice.

       On the marking issue, PLG maintains that summary judgment is inappropriate because

“there is no product to mark.” (Dkt. No. 88 at 4.) PLG ignores the SignComp Lite Stick as a product

to be marked—presumably because there are no LEDs attached on the SignComp patent. (See,

e.g., Dkt. No. 88 at 10 (“[B]ecause the claims of the ‘835 Patent in part require electric lamp units

(like LEDs) be positioned on the extrusion, an extrusion without such electric lamp units would

not be covered by the ‘835 Patent.”).) Because PLG ignores the broad scope of 35 U.S.C. § 287(a)

and applicable Federal Circuit precedent, RetroLED and Reece are entitled to partial summary

judgment that damages, if any, do not start until their receipt of actual notice.

                       C.      PLG ignores the full scope of 35 U.S.C. § 287(a).

       35 U.S.C. § 287(a) provides, in relevant part:

               Patentees, and persons making, offering for sale, or selling within
               the United States any patented article for or under them, or
               importing any patented article into the United States, may give
               notice to the public that the same is patented, either by fixing thereon
               the word “patent” or the abbreviation “pat.”, together with the
               number of the patent . . . .

35 U.S.C. § 287(a) (emphases added).

       PLG has failed to account for the full scope of this statutory provision by limiting the

analysis to N. Glantz and, not extending it to N. Glantz’s customers.




                                                  2
         Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 4 of 13




        PLG does not appear to contest that the SignComp Lite Stick 1 was not marked and there is

apparently no dispute that, if the SignComp Lite Stick is combined with LEDs, it would practice

at least one claim of the ’835 patent. (See generally Dkt. No. 88 at 9-13.)

        So, under § 287(a), if any person for or under the patentee has offered for sale or sold the

SignComp Lite Stick with LED lights mounted or attached, PLG is not entitled to damages prior

to actual notice. Further, under § 287(a), if any person for or under the patentee has combined the

SignComp Lite Stick with LED lights mounted or attached, 2 PLG is not entitled to damages prior

to actual notice.

        PLG attempts to evade these strictures of § 287 with the carefully edited Declaration of

Davey Glantz. (See generally Dkt. No. 88-3.) Mr. Glantz declares that “N. Glantz’s sales of the

SignComp extrusion have not included LED or other lighting units mounted or attached to the

extrusion. In other words, N. Glantz has not procured from SignComp or sold a product as

arranged in the above-referenced graphical rendering.” (Dkt. No. 88-3, Glantz Decl., at ¶ 4

(emphases added).) But, as noted above, the marking statute provides that “[p]atentees and persons

making, offering for sale, or selling within the United States any patented article for or under

them . . . .” 35 U.S.C. § 287(a) (emphasis added). Therefore, Mr. Glantz’s statement avoids two

critical portions of the marking statute: (1) the making within the United States any patented article

and (2) the offering for sale within the United States any patented article. As the website cited by

Ms. Cornelius, RetroLED and Reece, and Mr. Glantz makes clear, the sold extrusion is meant to

be combined with LED lights. (See, e.g., Dkt. No. 74-3, Bustamante Decl., at ¶ 29 (describing the



1
  For the purposes of this Reply, and only for this limited purpose, RetroLED and Reece will
presume that the SignComp Lite Stick was never sold by N. Glantz (or anyone else) with the LEDs
attached or mounted on the extrusion/elongate support member. Of course, PLG bears the burden
of proving this is so and has not done so.
2
  This reflects the “making” limitation in § 287(a).
                                                  3
         Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 5 of 13




Sign Comp Light Stick product, in part, as “[f]or new LED lighting construction, or retrofitting

fluorescent lighting with LED lighting.” (emphasis added); see also, e.g., Dkt. No. 74-10, Ex. G,

Cornelius Report, at ¶ 128 (“I also understand that the SignComp Lite Stick has never been sold

with LEDs attached to the extrusion. Rather, customers could purchase the LED modules and

attach them to the extrusions prior to installation.” (emphasis added).) Thus, PLG ignores the

fact that the customers of N. Glantz are combining the extrusion (elongate support member), the

end caps (two are sold with the extrusion) and the LED lights and thus “making” a patented article

under at least one claim of the ’835 patent and 35 U.S.C. § 287(a).

       Further, because N. Glantz is a distributor, 3 (Dkt. No. 88-3 at ¶ 2 (“In general, N. Glantz

is a distributor of graphics, lighting, and electrical sign supplies.”)), these customers are

presumably selling the patented article downstream to others. 4 Thus, PLG or SignComp, the

original assignee of the ’835 patent, needed to ensure that its licensees, including N. Glantz and/or

N. Glantz’s customers, which were licensees of the ’835 patent, marked the product. See Arctic

Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d 1350, 1366 (Fed. Cir. 2017) (“A

patentee’s licensees must also comply with § 287, because the statute extends to persons making

or selling any patented article for or under the patentee.” (quotation and alteration omitted)). It

doesn’t matter whether the license held by N. Glantz or their customers was express or implied.

See Amsted Indus. Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 185 (Fed. Cir. 1994) (finding




3
  Black’s Law Dictionary (11th ed. 2019) (defining “distributor” as “A wholesaler, jobber, or other
manufacturer or supplier that sells chiefly to retailers and commercial users.”)
4
  To the extent that PLG complains that this is not proof that these items should be marked, it is a
further indication that PLG does not understand its burden under the marking statute. See Arctic
Cat, 876 F.3d at 1366. PLG has the burden to demonstrate that the product was not made or sold
by the customers of PLG in an infringing manner or that the product was appropriately marked.
                                                 4
         Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 6 of 13




that “there is no reason why section 287 should only apply to express licensees and not to implied

licensees”).

       Federal Circuit precedent Amsted Industries, Inc. v. Buckeye Steel Castings Co. is

instructive. In Amsted, the plaintiff-patentee made and sold a low profile center plate for railway

cars to rail car builders for assembly in a patented combination. Amsted, 24 F.3d at 180. Because

the patented article was not marked, the district court limited Amsted’s damages to the time that

actual notice of infringement. Id. at 184. In Amsted,

               The district court held that section 287 limited Amsted’s recovery
               of damages because Amsted’s customers, to whom Amsted sold one
               element of the patented combination with the expectation that they
               would use that element to make and sell the patented invention,
               were implied licensees who were “making or selling the patented
               article for or under Amsted” within the meaning of section 287. The
               court reasoned that “the distribution or manufacturing arrangement
               of a patentee, unilaterally chosen by the patentee, cannot be allowed
               to relieve the patentee of its duty to mark under Section 287.”

Amsted, 24 F.3d at 184-85.

       Amsted appealed this issue and the Federal Circuit affirmed it. Id.at 185.

       As in Amsted, PLG and N. Glantz sold the SignComp Light Stick product with the intention

that their customers attach or mount LED lights to the extrusion/elongate support member, 5

practicing at least one claim of the ’835 patent and the obligation to mark obtains. 6 Further,


5
  PLG should not be able to argue otherwise as it has contended that RetroLED’s end caps—and
the end caps alone—render RetroLED liable as a contributory infringer under § 271(c). (Dkt. No.
26 at ¶ 14.) PLG bases this contention on “RetroLED’s marketing and sales of, for example, its
‘Rigid’ end caps.” Id. The SignComp LED Lite Stick Kit also “comes with 2 caps,” which
according to PLG’s accusation against RetroLED would be infringing under § 271(c) but for the
fact that they are authorized. (Dkt. No. 74-3, Bustamante Decl. at ¶ 29.) If the policy of providing
notice is to be honored, a broad reading of 35 U.S.C. § 287(a) is warranted—at least broad enough
to support a finding that the SignComp Lite Stick product is a “patented article” in this case.
6
  Such a finding is supported by the testimony of Dr. J. Bryan Vincent, who testified that N. Glantz
“had been operating under an agreement to use the patent in some way, but felt like it really
wasn’t core to their business, and I guess married us up with SignComp.” (See Dkt. No. 74-13, Ex.
J, J. Bryan Vincent Tr. at 84:17-25 (emphasis added).) In other words and according to Dr. Vincent,
                                                 5
         Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 7 of 13




SignComp and N. Glantz sold “one element of the patented combination with the expectation that

[the customers] would use” the SignComp Light Stick product “to make and sell the patented

invention.” See Amsted, 24 F.3d at 184-85. As a result, each of N. Glantz’s customers and

SignComp’s customers who purchased the SignComp Lite Stick product were implied licensees

who had an obligation to mark when they made or sold the product pursuant to 35 U.S.C. § 287.

       After Amsted, even if the declaration of Mr. Glantz is credited in its entirety, PLG has failed

to meet its burden. It has not demonstrated entitlement to damages prior to RetroLED’s and

Reece’s receipt of actual notice of infringement under ¶ 287(a). 7 RetroLED and Reece are entitled

to partial summary judgment that damages cannot begin until their receipt of actual notice.

                       D.      PLG has failed, as a matter of law, to demonstrate its
                               entitlement to lots profits damages.

       PLG has provided no argument specifically on the point as to why RetroLED and Reece

are not entitled to partial summary judgment of no lost profits as a matter of law.

                       E.      Even if PLG is entitled to lost profits, as matter of law, such
                               damages should cease when PLG licensed the ’835 patent to
                               SloanLED.

       PLG relies heavily on a single paragraph from Ms. Cornelius’s expert report to attempt to

rebut RetroLED and Reece’s Partial Summary Judgment of No Lost Profits after PLG licensed the

’835 patent to SloanLED. (Dkt. No. 88 at 15-16 (citing to Cornelius Report at ¶ 83).) That

paragraph is reproduced here


SignComp and N. Glantz’s agreement acknowledges the product’s use of the patent and yet still
SignComp, N. Glantz and N. Glantz’s customers failed to mark the product.
7
  PLG could complain that the requirement to mark could lead SignComp to run afoul of 35 U.S.C.
§ 292, which prohibits marking of an unpatented article. This argument, however, has already been
rejected and SignComp could have marked its products with a marking such as “for use under U.S.
9,311,835” or could have had its purchaser-licensees mark the patented combination with a mark
such as “licensed under U.S. 9,311,835.” See Amsted, 24 F.3d at 185 (rejecting the false marking
argument and suggesting either of the two approaches discussed to comply with the marking
statute). PLG has shown no evidence that SignComp did so.
                                                 6
         Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 8 of 13




               As shown previously, in a Reece prepared comparison of different
               products available in the market, PLG’s Tap Out Stik was the lowest
               priced non-Reece product, and was also ranked brighter than the
               next lowest priced product – the Sloan PrismBEAM. Mr. Hartford
               testified that the ‘top two factors’ for many customers are price and
               brightness. As such, the only available product on the market that
               would have been acceptable to customers that purchased the
               accused Reece Stick products would have been PLG’s Stik
               products. In particular, based on an analysis of PLG’s sales
               information, as well as testimony in the record and discussions with
               Dr. Bryan Vincent, I understand that PLG’s Tap Out Stik is the
               most likely alternative product that would have been sold to
               customers that purchased Reece’s accused products.

(Dkt. No. 74-10, Ex. G, Cornelius Report, at ¶ 83 (emphases added).)

       There are three major problems with PLG’s reliance on this paragraph. First, the Cornelius

report is not competent summary judgment evidence, it is not an affidavit and does not comply

with 28 U.S.C. § 1746. (See generally Dkt. No. 74-10, Ex. G, Cornelius Report (providing no

sworn statement or statement in compliance with 28 U.S.C. § 1746)); see also Provident Life &

Acc. Ins. Co. v. Goel, 274 F.3d 984, 1000 (5th Cir. 2001) (“Unsworn expert reports do not qualify

as affidavits or otherwise admissible evidence for the purpose of Rule 56, and may be disregarded

by the court when ruling on a motion for summary judgment.” (alterations, quotations and citation

omitted)). Second, the Cornelius Report engages in inadmissible speculation as it fails to rely on

“sound economic proof of the nature of the market and likely outcomes with infringement factored

out of the economic picture.” Grain Processing Corp. v. Am. Maize-Prod. Co., 185 F.3d 1341,

1350 (Fed. Cir. 1999); see also Good Tech. Corp. v. MobileIron, Inc., No. 5:12-CV-05826-PSG,

2015 WL 3882608, at *7 (N.D. Cal. June 23, 2015) (examining Panduit factor 1 and finding that

“[if the expert] had investigated what portion of [defendant’s] customers may have ultimately

purchased [plaintiff’s product] in such a scenario and based his lost profits analysis on those

numbers, this might be a different story. But on this record there is simply no factual or logical

basis for allowing lost profits calculations on [Defendant’s] entire market share.”). Here, there is
                                                 7
            Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 9 of 13




no sound economic proof. Third, Cornelius relies on discussions with Dr. Vincent, a principal of

PLG, and does not make clear she is merely assuming these “facts” are true. (See Dkt. No. 74-10,

Ex. G, Cornelius Report, at ¶ 83.) This renders her opinion unreliable. See Craig v. Xlear, Inc.,

No. 2:16-CV-00392-DB-EJF, 2019 WL 1119429, at *12 (D. Utah Mar. 11, 2019) (collecting cases

and finding that the expert’s “conclusions as to key facts in this case—lacking indication that they

function as assumptions underlying his damages calculation—are improper.”)

           Ms. Cornelius’s opinions regarding lost profits, generally, and lost profits after the Sloan

LED license of the ’835 patent, specifically, are inadmissible and not competent summary

judgment evidence and RetroLED and Reece are entitled to partial summary judgment of no lost

profits.

                          F.      RetroLED and Reece have not committed willful infringement
                                  as to any claim of the ’835 patent.

           The underlying facts raised by RetroLED and Reece in their Motion regarding willfulness,

(see Dkt. No. 74-2 at 14), demonstrate that RetroLED and Reece have not engaged in the type of

behavior “to establish that [their] conduct rose to the level of wanton, malicious, and bad-faith

behavior required for willful infringement.” SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295,

1309 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 1108, 206 L. Ed. 2d 180 (2020). No reasonable jury

could find otherwise and RetroLED and Reece are entitled to partial summary judgment of no

willfulness.

                  III.    PLG’s false or misleading statements in its Response to RetroLED’s
                          and Reece’s Motion for Summary Judgment.

           In its Response, PLG has made a number of false or misleading statements that cannot go

unmentioned.




                                                    8
        Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 10 of 13




       PLG makes a number of claims relating to RetroLED’s and Reece’s knowledge of the

patents-in-suit that are, at best misleading. For example, in its Response, states

               What is relevant is that Retro/Reece have unequivocally admitted
               that they were aware of the ’835 Patent prior to PLG’s filed claims
               of infringement against them and continued to intentionally infringe,
               especially with the evidentiary backdrop that Retro/Reece were
               targeting PLG’s products and customer base with the accused
               products.

(Dkt. No. 88 at 2-3.)

       These statements are misleading because they conflate awareness of the patent with

awareness of infringement. Cf. Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 950 F.3d

860, 864 (Fed. Cir. 2020) (“Actual notice requires the affirmative communication of a specific

charge of infringement by a specific accused product or device.”) Additionally, the first statement

elides the fact that PLG’s products do not practice the patent-in-suit. (Dkt. No. 74-3, Bustamante

Decl., at ¶¶ 32-34.) Finally, both statements ignore the fact that RetroLED brought this declaratory

suit to determine its non-infringement and the invalidity of the ’835 patent.

       As a further example, with respect to the Bustamante Declaration, 8 PLG attempts to

mislead the Court by cropping and taking out of context RetroLED and Reece’s counsel’s

statement. See Black v. CE Soir Lingerie Co., No. CIV.A. 2:06-CV-544, 2007 WL 4353669, at *6

(E.D. Tex. Dec. 11, 2007) (finding that a party’s statement which cropped and took a quote out of



8
  To the extent that PLG seeks to strike the Bustamante Declaration, this request should be denied.
Far from being the opinions or factual arguments that PLG believes the declaration to be, the
declaration is merely a mechanism to provide the Court with the relevant factual authority to be
used in consideration of RetroLED and Reece’s motion. An examination of the two examples
provided by PLG reveals as much. An examination of the two cited examples—assuming that they
are in paragraphs 68 and 106—reveals that the cited paragraphs do nothing more than set up the
introduction of excerpts of the Cornelius Report and the Wood Opening Report, respectively.
There is nothing improper about this. See OFI Int'l, Inc. v. Port Newark Refrigerated Warehouse,
No. 2:11-CV-06376 WJM, 2015 WL 140134, at *3 (D.N.J. Jan. 12, 2015) (noting “that filing
documents pursuant to attorney declaration is a well-established practice”).
                                                  9
        Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 11 of 13




context to be misleading); cf. Precision Specialty Metals, Inc. v. United States, 315 F.3d 1346,

1356 (Fed. Cir. 2003) (noting that cropping quotations to alter their meaning should be

sanctionable under Rule 11). In its Response, PLG cites to Paragraph 31 of the Bustamante

Declaration and makes the following statement: “Even Retro/Reece’s counsel admitted that ‘there

is no indication that the SignComp Lite Stick product is covered by any of the claims or practices

the ‘835 patent (or any other patent)[.]’” (Dkt. No. 88 at 13, n.17 (emphasis added and citation

omitted).) Looking to the actual paragraph cited and its context, it is clear that this is not what was

admitted. Paragraph 31 of the Bustamante Declaration reads as follows:

               While the webpage at [url for the Sign Comp Lite Stick at
               nglantz.com in 2017] includes a “Buy Now” button, there is no
               indication that the SignComp Lite Stick product is covered by any
               of the claims or practices the ’835 patent (or any other patent) as
               demonstrated by the two screen captures above.

(Dkt. No. 74-3, Bustamante Decl., at ¶ 31 (emphasis added).) In other words, the Bustamante

Declaration clearly makes the point that the SignComp product was not marked and, contrary to

the misleading implication of PLG, does not say the product is not an infringement.

       There can be no excuse for PLG’s misleading of the Court.

               IV.     Conclusion

       As demonstrated above, PLG, in its Response, has failed to rebut RetroLED and Reece’s

motion. For these reasons, RetroLED and Reece respectfully request that the Court grant, on all

grounds requested, their Summary Judgment Motion.




                                                  10
       Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 12 of 13




Dated: July 28, 2020
                                          Respectfully Submitted,

                                          /s/ John M. Bustamante
                                          J. Scott Denko
                                          State Bar No. 00792457
                                          denko@dcllegal.com
                                          John M. Bustamante
                                          State Bar No. 24040618
                                          bustamante@dbiplaw.com
                                          Julian Alejandro Rios
                                          State Bar No. 24116971
                                          rios@dbiplaw.com
                                          DENKO & BUSTAMANTE LLP
                                          2905 San Gabriel Street, Suite 205
                                          Austin, Texas 78705
                                          Telephone: (512) 580-2420
                                          Facsimile: (737) 236-8343

                                          ATTORNEYS FOR PLAINTIFF
                                          RETROLED COMPONENTS, LLC AND
                                          THIRD PARTY DEFENDANT REECE
                                          SUPPLY COMPANY OF DALLAS




                                     11
        Case 6:18-cv-00055-ADA Document 93 Filed 07/29/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true a correct copy of the above and foregoing

document was filed with the clerk of Court via the CM/ECF system on July 28, 2020, which will

serve and notify all counsel of record.



Dated: July 28, 2020                              Respectfully submitted,

                                                  /s/ John M. Bustamante
                                                  John M. Bustamante




                                             12
